HALL, Justice.
This appeal was brought by Scott Walker to question take-nothing summary judgments against him which were separately rendered in nine cases filed by him. In each of the cases, Jack Harwell, in his official capacity as Sheriff of McLennan County, Texas, and one other named party, are the defendants. Harwell is the only defendant common to all nine suits. In each ease, Walker pleads for recovery against both defendants for damages assertedly caused by the alleged wrongful levy of an irregular writ of execution by Harwell under the other defendant’s direction and supervision.
Each judgment in question favors only Harwell. It does not purport to dispose of Walker’s claim against the other defendant in the case. The cause against Sheriff Har-well was not ordered severed from the cause against the other defendant in any of the cases.
When a summary judgment does not dispose of all parties and issues in a pending lawsuit and a severance of the part of the case disposed of by the judgment is not ordered by the trial court, then the judgment is interlocutory and not appealable. Pan American Petroleum Corporation v. Texas Pacific Coal & Oil Company, 159 Tex. 550, 324 S.W.2d 200 (1959). The judgments before us fall squarely within this rule, and we are without power to review them. The appeals are therefore dismissed for want of jurisdiction. Steeple Oil & Gas Corporation v. Amend, (Tex.Sup., 1965) 394 S.W.2d 789, 790; Templeton v. Hill, (Tex.Civ.App.—Waco, 1972, no writ hist.) 497 S.W.2d 948, 950.